 
 Exhibit 10.1

 
LOAN AND SECURITY AGREEMENT
THIS LOAN AND SECURITY AGREEMENT (as amended, modified or restated from time to
time, this “Agreement”) dated as of August 15, 2016 (the “Effective Date”), is
between LAZARUS ENERGY HOLDINGS, LLC, a Delaware limited liability
company (together with its successors and assigns, “Lender”), and Blue Dolphin
Pipe Line Company, a Delaware corporation (“Debtor”).
RECITALS
WHEREAS, Debtor has requested that Lender extend the Credit Facility to Debtor
on the terms described in this Agreement.
WHEREAS, Lender is willing to make the Credit Facility available to Debtor upon
and subject to the provisions, terms and conditions set forth in the Loan
Documents.
NOW THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
1. Definitions. As used in this Agreement, all exhibits, appendices and
schedules hereto, and in any other Loan Documents made or delivered pursuant to
this Agreement, the following terms will have the meanings given such terms in
this Section 1 or in the provisions, sections or recitals herein:
“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“BDPL” means BLUE DOLPHIN PIPE LINE COMPANY, a Delaware corporation.
“Business Day” means any day other than a Saturday, Sunday or any other day on
which the Federal Reserve Bank of Dallas, Texas, is closed.
“Carroll” means JONATHAN PITTS CARROLL, SR., a natural person.
“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of Texas; provided, that to the extent that
the Code is used to define any term herein or in any Loan Document and such term
is defined differently in different articles or divisions of the Code, the
definition of such term contained in Article 9 shall govern; provided further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of, or remedies with respect to, Lender’s
lien on any Collateral is governed by the Uniform Commercial Code as enacted and
in effect in a jurisdiction other than the State of Texas, the term “Code” shall
mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.
“Collateral” means:
(a) The “Subject Agreement” and all “Payment Rights,” each as defined in the
Collateral Assignment.
(b) The Property.
(c) All present and future accounts, chattel paper (including electronic chattel
paper), commercial tort claims, commodity accounts, commodity contracts, deposit
accounts, documents, financial assets, general intangibles, health care
insurance receivables, instruments, Intellectual Property, investment property,
letters of credit, letter of credit rights, payment intangibles, securities,
security accounts and security entitlements now or hereafter owned, held or
acquired.
 
1

 
 
(d) All present and hereafter acquired inventory and goods (including without
limitation, all raw materials, work in process and finished goods) held,
possessed, owned, held on consignment or held for sale, lease, return or to be
furnished under contracts of services, in whole or in part, wherever located.
(e) All equipment and fixtures of whatsoever kind and character now or hereafter
possessed, held, acquired, leased or owned, together with all replacements,
accessories, additions, substitutions and accessions to all of the foregoing,
and all records relating in any way to the foregoing.
(f) All books, records, data, plans, manuals, computer software, computer tapes,
computer systems, computer disks, computer programs, source codes and object
codes containing any information pertaining directly or indirectly to the
Collateral and all rights to retrieve data and other information pertaining
directly or indirectly to the Collateral from third parties.
The term “Collateral,” as used herein, shall also include (a) any other property
or assets, real or personal, tangible or intangible, now existing or hereafter
acquired, of any Obligor that may at any time be or become subject to a security
interest or lien in favor of Lender as security for the Indebtedness, and
(b) all SUPPORTING OBLIGATIONS, PRODUCTS and PROCEEDS of all of the foregoing
(including without limitation, insurance payable by reason of loss or damage to
the foregoing property) and any property, assets securities, guaranties or
monies of Debtor which may at any time come into the possession of Lender. The
designation of proceeds does not authorize Debtor to sell, transfer or otherwise
convey any of the foregoing property except in the ordinary course of Debtor’s
business or as otherwise provided herein. When reference is herein made to
Collateral of Debtor, for purposes of such references the “Collateral” shall be
deemed limited to only the Collateral in which Debtor has “rights” as defined in
the Code.
“Collateral Assignment” means that certain COLLATERAL ASSIGNMENT dated as of the
Effective Date, executed by Debtor in favor of Lender (as such collateral
assignment may be amended, restated or modified from time to time).
“Constituent Documents” means (a) in the case of a corporation, its articles or
certificate of incorporation and bylaws; (b) in the case of a general
partnership, its partnership agreement; (c) in the case of a limited
partnership, its certificate of limited partnership and partnership agreement;
(d) in the case of a trust, its trust agreement; (e) in the case of a joint
venture, its joint venture agreement; (f) in the case of a limited liability
company, its articles of organization or certificate of formation and operating
agreement or regulations; and (g) in the case of any other entity, its
organizational and governance documents and agreements.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Debt” means as to any Person at any time (without duplication) all items of
indebtedness, obligation or liability of a Person, whether mature or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, joint or
several, that should be classified as liabilities in accordance with GAAP.
“Deed of Trust” means the DEED OF TRUST, MORTGAGE, SECURITY AGREEMENT,
ASSIGNMENT OF LEASES AND RENTS, FINANCING STATEMENT AND FIXTURE FILING dated as
of the Effective Date, executed by Debtor for the benefit of Lender (as the same
may be amended, modified or restated from time to time), covering the Property.
“Default” means any Event of Default or event which with notice and/or the
passage of time would be an Event of Default.
“Dollars” and “$” mean lawful money of the United States of America.
 
2

 
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liabilities” means, as to any Person, all liabilities,
obligations, responsibilities, remedial actions, losses, damages, punitive
damages, consequential damages, treble damages, costs, expenses (including,
without limitation, all reasonable fees, disbursements and expenses of counsel,
expert and consulting fees and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, by any Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute, including any
Environmental Law, permit, order or agreement with any Governmental Authority or
other Person, arising from environmental, health or safety conditions or the
release or threatened release of a Hazardous Material into the environment,
resulting from the past, present or future operations of such Person or its
Affiliates.
 “GAAP” means generally accepted accounting principles, applied on a consistent
basis, as set forth in Opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants and/or in statements of the
Financial Accounting Standards Board and/or their respective successors and
which are applicable in the circumstances as of the date in question. Accounting
principles are applied on a “consistent basis” when the accounting principles
applied in a current period are comparable in all material respects to those
accounting principles applied in a preceding period.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 “Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Indebtedness” means (a) all indebtedness, obligations and liabilities of Debtor
to Lender of any kind or character, now existing or hereafter arising, whether
direct, indirect, related, unrelated, fixed, contingent, liquidated,
unliquidated, joint, several or joint and several, and regardless of whether
such indebtedness, obligations and liabilities may, prior to their acquisition
by Lender, be or have been payable to or in favor of a third party and
subsequently acquired by Lender (it being contemplated that Lender may make such
acquisitions from third parties), including without limitation all indebtedness,
obligations and liabilities of Debtor to Lender now existing or hereafter
arising under (i) the Note, this Agreement, the other Loan Documents or any
draft, acceptance, endorsement, letter of credit, assignment, purchase,
overdraft, discount or indemnity agreement, (ii) any agreement (including
related confirmations and schedules) between Debtor and Lender or any Affiliate
of Lender now existing or hereafter entered into which is, or relates to, a rate
swap, basis swap, forward rate transaction, cap transaction, floor transaction,
collar transaction or any other similar transactions (including any option with
respect to any of these transactions) or any combination thereof, or
(iii) otherwise, (b) all accrued but unpaid interest on any of the indebtedness
described in (a) above, (c) all obligations of Obligors to Lender, (d) all costs
and expenses incurred by Lender in connection with the collection and
administration of all or any part of the indebtedness and obligations described
in (a), (b) and (c) above or the protection or preservation of, or realization
upon, the collateral securing all or any part of such indebtedness and
obligations, including without limitation all reasonable attorneys’ fees and
(e) all renewals, extensions, modifications and rearrangements of the
indebtedness and obligations described in (a), (b), (c) and (d) above
“Intellectual Property” means the copyrights, copyright licenses, patents,
patent licenses, trademarks and trademark licenses now owned or hereafter
acquired by Debtor.
 “LEH” means LAZARUS ENERGY HOLDINGS, LLC, a Delaware limited liability company.
 “Loan” means the advance under the Credit Facility.
 
3

 
 
“Loan Documents” means this Agreement, the Note, the Collateral Assignment, the
Deed of Trust and the other agreements, instruments and documents evidencing,
securing, governing, or pertaining to the Loan.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property, operations, condition (financial or otherwise) or prospects of
an Obligor (individually or taken as a whole), (b) the ability of an Obligor to
pay or perform the Indebtedness, (c) any of the rights of or benefits available
to Lender under the Loan Documents or (d) the validity or enforceability of the
Loan Documents.
“Note” means, collectively, any promissory note evidencing all or part of the
Indebtedness from time to time (as any such Note may be amended, modified or
restated from time to time).
“Obligors” means Debtor or any other Person who is otherwise obligated to pay or
perform all or any portion of Indebtedness.
“Person” means any individual, corporation, limited liability company, business
trust, association, company, partnership, joint venture, Governmental Authority,
or other entity, and shall include such Person’s heirs, administrators, personal
representatives, executors, successors and assigns.
“Permitted Encumbrances” means the following encumbrances: (a) liens for taxes,
assessments or governmental charges or levies not yet due and payable or liens
for taxes, assessments or governmental charges or levies being contested in good
faith and by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP; (b) liens in respect of property of a
Person imposed by law which were incurred in the ordinary course of business and
which have not arisen to secure Debt for borrowed money, such as carriers’,
materialmen’s, warehousemen’s and mechanics’ liens, statutory and common law
landlord’s liens, and other similar liens arising in the ordinary course of
business, and which either (i) do not in the aggregate materially detract from
the value of such property or materially impair the use thereof in the operation
of the business of a Person, or (ii) are being contested in good faith by
appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the property subject to such lien; (c) liens created by or
pursuant to the Loan Documents; and (d) liens arising from judgments, decrees,
awards or attachments in circumstances not constituting an Event of Default.
“Easement” means that certain EASEMENT AGREEMENT dated as of December 11, 2013,
executed by Debtor and FLNG II.
All words and phrases used herein shall have the meaning specified in the Code
except to the extent such meaning is inconsistent with this Agreement. All
definitions contained in this Agreement are equally applicable to the singular
and plural forms of the terms defined. The words “hereof,” “herein” and
“hereunder” and words of similar import referring to this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement.
Any accounting term used in the Loan Documents shall have, unless otherwise
specifically provided therein, the meaning customarily given such term in
accordance with GAAP, and all financial computations thereunder shall be
computed, unless otherwise specifically provided therein, in accordance with
GAAP consistently applied; provided, that all financial covenants and
calculations in the Loan Documents shall be made in accordance with GAAP as in
effect on the Effective Date unless Debtor and Lender shall otherwise
specifically agree in writing. That certain items or computations are explicitly
modified by the phrase “in accordance with GAAP” shall in no way be construed to
limit the foregoing.
2. Credit Facility.
(a) Term Loan. Subject to the terms and conditions set forth in this Agreement
and the other Loan Documents, Lender hereby agrees to lend to Debtor in a single
advance an aggregate sum of FOUR MILLION AND NO/100 DOLLARS ($4,000,000.00) (the
“Credit Facility”), on the Effective Date, which shall be due and payable on the
earlier of: (i) the acceleration of the Indebtedness pursuant to the terms of
the Loan Documents; or (ii) August 15, 2018.
(b) Use of Proceeds. The Loan under the Credit Facility shall be used by Debtor
to provide working capital.
 
4

 
 
3. Note, Rate and Computation of Interest. The Credit Facility shall be
evidenced by a Note duly executed by Debtor and payable to the order of Lender,
in form and substance acceptable to Lender. Interest on the Note shall accrue at
the rates set forth therein. The principal of and interest on the Note shall be
due and payable in accordance with the terms and conditions set forth in the
Note and in this Agreement. All payments made by Debtor under this Agreement and
the other Loan Documents shall be made to Lender at Lender’s offices as set
forth herein in Dollars and immediately available funds, without setoff,
deduction or counterclaim, and free and clear of all taxes, at the time and in
the manner provided in the Note.
4. Collateral.
(a) Grant of Security Interest. As collateral security for the prompt payment in
full when due (whether at stated maturity, by acceleration or otherwise) of the
Indebtedness, Debtor hereby pledges to and grants Lender, a security interest
in, all of Debtor’s right, title and interest in the Collateral, whether now
owned by Debtor or hereafter acquired and whether now existing or hereafter
coming into existence. If Debtor at any time holds or acquires a commercial tort
claim, Debtor shall notify Lender in writing within FIVE (5) Business Days of
such occurrence with the details thereof and grant to Lender a security interest
therein or lien thereon and in the proceeds thereof, in form and substance
satisfactory to Lender. If the security interest granted hereby in any rights of
Debtor under any contract or other agreement included in the Collateral is
expressly prohibited by such contract, then the security interest hereby granted
therein nonetheless remains effective to the extent allowed by Article 9 of the
Code or other applicable law, but is otherwise limited by that prohibition.
(b) Debtor Remains Liable. Notwithstanding anything to the contrary contained
herein, (i) Debtor shall remain liable under the contracts and agreements
included in the Collateral to the extent set forth therein to perform all of
Debtor’s respective duties and obligations thereunder to the same extent as if
this Agreement had not been executed; (ii) the exercise by Lender of any of its
rights hereunder shall not release Debtor from any of its duties or obligations
under the contracts and agreements included in the Collateral and (iii) Lender
shall not have any obligation or liability under any of the contracts and
agreements included in the Collateral by reason of this Agreement, nor shall
Lender be obligated to perform any of the obligations or duties of Debtor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.
(c) Intellectual Property. All material Intellectual Property owned or used by
Debtor (if any) is listed, together with application or registration numbers,
where applicable, in Schedule II. Debtor owns, or is licensed to use, all
Intellectual Property necessary to conduct its business as currently conducted
except for such Intellectual Property the failure of which to own or license
could not reasonably be expected to have a Material Adverse Effect. Debtor will
maintain the patenting and registration of all Intellectual Property with the
United States Patent and Trademark Office, the United States Copyright Office,
or other appropriate Governmental Authority, and Debtor will promptly patent or
register, as the case may be, all new Intellectual Property and notify Lender in
writing FIVE (5) Business Days prior to filing any such new patent or
registration.
(d) Additional Documents. To secure full and complete payment and performance of
the Indebtedness, each Obligor shall execute and deliver or cause to be executed
and delivered all of the Loan Documents reasonably required by Lender covering
the Collateral. Each Obligor shall execute and cause to be executed such further
documents and instruments, as Lender, in its reasonable discretion, deems
necessary or desirable to create, evidence, preserve and perfect its liens and
security interests in the Collateral. In the event any of the Loan Documents
evidencing or securing the Indebtedness misrepresents or inaccurately reflects
the correct terms and/or provisions of the Indebtedness, each Obligor shall upon
request by Lender and in order to correct such mistake, execute such new
documents or initial corrected, original documents as Lender may deem reasonably
necessary to remedy said errors or mistakes. Each Obligor shall execute such
other documents as Lender shall deem reasonably necessary to correct any defects
or deficiencies in the Loan Documents. Any Obligor’s failure to execute such
documents as requested shall constitute an Event of Default under this
Agreement.
 
5

 
 
(e) Setoff. As further security for the Indebtedness, Debtor grants to Lender a
first lien and contractual right of set-off in and to all money and property of
Debtor now or at any time hereafter coming within the custody or control of
Lender, including (without limitation) all certificates of deposit and other
accounts, whether such certificates of deposit and/or accounts have matured or
not, and whether the exercise of such right of set-off results in loss of
interest or other penalty under the terms of the certificate of deposit or
account agreement. It is further agreed that Lender shall have a first lien on
all deposits and other sums at any time credited by or due from Lender to Debtor
as security for the payment of the Indebtedness, and Lender, at its option after
the occurrence of a Default may without notice and without any liability, hold
all or any part of any such deposits or other sums until all amounts owing under
the Loan Documents have been paid in full, and/or Lender may apply or set-off
all or any part of any such deposits or other sums credited by or due from
Lender to or against any sums due under the Loan Documents in any manner and in
any order of preference which Lender, in its sole discretion, chooses. The
rights and remedies of Lender hereunder are in addition to any other rights and
remedies (including, without limitation, other rights of setoff) which Lender
may have.
(f) Satisfaction of Indebtedness. Until the Indebtedness has been indefeasibly
paid and fully satisfied (other than contingent indemnification obligations to
the extent no unsatisfied claim has been asserted) and the commitments of Lender
under the Credit Facility have been terminated, Lender shall be entitled to
retain the security interests in the Collateral granted under the Loan Documents
and the ability to exercise all rights and remedies available to Lender under
the Loan Documents and applicable laws.
5. Conditions Precedent. The obligation of Lender to make the Loan under the
Credit Facility is subject to the condition precedent that Lender shall have
received, or such condition shall be otherwise satisfied, as of the Effective
Date, to Lender’s satisfaction:
(a) Closing Certificate. A CLOSING CERTIFICATE of an officer of each Obligor
that is not a natural Person, or an officer of the governing body of such
Obligor, which certifies: (i) the resolutions of such Person authorizing the
execution, delivery, and performance of the Loan Documents that such Obligor is
a party to; (ii) certificates of the appropriate government officials of the
state of organization of each such Obligor and any governing body of such
Obligor, and any state any such Person is currently doing business as to the
existence, qualification and good standing of such Person, dated no more than
TEN (10) days prior to the Effective Date; (iii) the true and correct
Constituent Documents of each such Obligor and any governing body of such
Obligor and (iv) the names of the individuals or other Persons authorized to
sign the Loan Documents that such Obligor is a party to, together with specimen
signatures of such Persons.
(b) Loan Documents. The Loan Documents executed by each Obligor party thereto.
(c) Lien Search. The results of a Code or other lien search showing all
financing statements and other documents or instruments on file against each
Obligor in such locations as Lender may reasonably request, dated no more than
TEN (10) days prior to the Effective Date.
(d) Financing Statements. Code financing statements covering the Collateral
shall have been filed with such filing offices as Lender may request.
(e) Insurance Matters. Copies of insurance certificates describing all insurance
policies as may be required by Lender, together with loss payee and lender
endorsements in favor of Lender with respect to all insurance policies covering
the Collateral.
(f) Fees and Expenses. Evidence that the costs and expenses of Lender (including
reasonable attorneys’ fees) and all fees owing to Lender, shall have been paid
in full by Debtor.
(g) Other Matters. Such other documents and agreements as may be required by
Lender in its reasonable discretion.
 
6

 
 
6. Representations and Warranties. Each Obligor hereby represents and warrants
to Lender as follows:
(a) Existence. Each Obligor that is not a natural person (i) is duly organized,
validly existing, and in good standing under the laws of the jurisdiction of its
organization; (ii) has all requisite power and authority to own its assets and
carry on its business as now being or as proposed to be conducted; and (iii) is
qualified to do business in all jurisdictions in which the nature of its
business makes such qualification necessary and where failure to so qualify
would have a Material Adverse Effect. Each Obligor has the power and authority
to execute, deliver, and perform its obligations under the Loan Documents to
which it is or may become a party.
(b) Binding Obligations. The execution, delivery, and performance of the Loan
Documents by each Obligor have been duly authorized by all necessary action by
such Obligor, and constitute legal, valid and binding obligations of such
Obligor, enforceable in accordance with their respective terms, except as
limited by bankruptcy, insolvency or similar laws of general application
relating to the enforcement of creditors’ rights and except to the extent
specific remedies may generally be limited by equitable principles.
(c) No Consent. The execution, delivery and performance of the Loan Documents,
and the consummation of the transactions contemplated thereby, do not
(i) conflict with, result in a violation of, or constitute a default under
(1) any provision of the Constituent Documents (if any) or other instrument
binding upon any Obligor, (2) any law, governmental regulation, court decree or
order applicable to any Obligor, or (3) any contractual obligation, agreement,
judgment, license, order or permit applicable to or binding upon any Obligor,
(ii) require the consent, approval or authorization of any third party, or
(iii) result in or require the creation of any lien, charge or encumbrance upon
any property or asset of any Obligor except as may be expressly contemplated in
the Loan Documents.
(d) Financial Condition. Each financial statement of each Obligor supplied to
Lender truly discloses and fairly presents such Person’s financial condition as
of the date of each such statement. There has been no material adverse change in
such financial condition or results of operations of any Obligor subsequent to
the date of the most recent financial statement supplied to Lender.
(e) Operation of Business. Debtor possesses all contracts, licenses, permits,
franchises, patents, copyrights, trademarks, and trade names, or rights thereto,
necessary to conduct its businesses substantially as now conducted and as
presently proposed to be conducted, and Debtor is not in violation of any valid
rights of others with respect to any of the foregoing, except any violations
that could not reasonably be expected to have a Material Adverse Effect.
(f) Litigation and Judgments. There is no action, suit, investigation, or
proceeding before or by any Governmental Authority or arbitrator pending, or to
the knowledge of any Obligor, threatened against or affecting such Obligor that
would, if adversely determined, have a Material Adverse Effect. There are no
outstanding judgments against any Obligor.
(g) Rights in Properties; Liens. Debtor has good and indefeasible title to or
valid leasehold interests in its properties, including the properties and assets
reflected in the financial statements provided to Lender, and none of the
properties of Debtor is subject to any lien, except Permitted Encumbrances.
(h) Debt. Debtor has no Debt other than the Permitted Debt.
(i) Disclosure. No statement, information, report, representation, or warranty
made by any Obligor in the Loan Documents or furnished to Lender in connection
with the Loan Documents or any of the transactions contemplated hereby contains
any untrue statement of a material fact or omits to state any material fact
necessary to make the statements herein or therein not misleading. There is no
fact known to any Obligor which could reasonably be expected to have a Material
Adverse Effect that has not been disclosed in writing to Lender.
 
7

 
 
(j) Agreements. Debtor is not a party to any indenture, loan, or credit
agreement, or to any lease or other agreement or instrument, or subject to any
charter or corporate or other organizational restriction which could reasonably
be expected to have a Material Adverse Effect. Debtor is not in default in any
material respect in the performance, observance, or fulfillment of any of the
obligations, covenants, or conditions contained in any agreement or instrument
material to its business.
(k) Compliance with Laws. No Obligor is in violation of any law, rule,
regulation, order, or decree of any Governmental Authority or arbitrator, the
violation of which could reasonably be expected to have a Material Adverse
Effect.
(l) Taxes; Governmental Charges. Each Obligor has filed all federal, state and
local tax reports and returns required by any law or regulation to be filed by
it and has either duly paid all taxes, duties and charges indicated due on the
basis of such returns and reports, or made adequate provision for the payment
thereof, and the assessment of any material amount of additional taxes in excess
of those paid and reported is not reasonably expected. No Obligor has knowledge
of any pending investigation of such Obligor by any taxing authority or any
pending but unassessed tax liability.
(m) ERISA. Debtor is in compliance in all material respects with all applicable
provisions of the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations and published interpretations thereunder
(“ERISA”). Neither a reportable event nor a prohibited transaction has occurred
and is continuing with respect to any plan. No notice of intent to terminate a
plan has been filed, nor has any plan been terminated. No circumstances exist
which constitute grounds entitling the Pension Benefit Guaranty Corporation or
any entity succeeding to all or any of its functions under ERISA (the “PBGC”) to
institute proceedings to terminate, or appoint a trustee to administer, a plan,
nor has the PBGC instituted any such proceedings. Neither Debtor nor any ERISA
Affiliate (as defined below) has completely or partially withdrawn from a
multiemployer plan. Debtor and each ERISA Affiliate have met their minimum
funding requirements under ERISA with respect to all of their plans, and the
present value of all vested benefits under each plan do not exceed the fair
market value of all plan assets allocable to such benefits, as determined on the
most recent valuation date of the plan and in accordance with ERISA. Neither
Debtor nor any ERISA Affiliate has incurred any liability to the PBGC under
ERISA. “ERISA Affiliate” means each trade or business (whether or not
incorporated) which together with Debtor would be deemed to be a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of section 414 of the Internal Revenue Code of 1986.
(n) Location. Debtor’s chief executive office is at its address set forth on the
signature page hereof.
(o) Environmental Matters. Except for matters disclosed in writing to Lender:
(i) Notice of Non-Compliance. Debtor and all of its property and operations are
in full compliance with all Environmental Laws, except where non-compliance
could not reasonably be expected to have a Material Adverse Effect. Debtor is
not aware of, nor has Debtor received notice of, any past, present, or future
conditions, events, activities, practices, or incidents which may interfere with
or prevent the compliance or continued compliance of Debtor with all
Environmental Laws except where non-compliance would be reasonably be expected
to have a Material Adverse Effect;
(ii) Permits. Debtor has obtained all permits, licenses, and authorizations that
are required under applicable Environmental Laws, and all such permits are in
good standing and Debtor is in compliance with all of the terms and conditions
of such permits, except where non-compliance could not reasonably be expected to
have a Material Adverse Effect;
(iii) Hazardous Materials. No Hazardous Materials exist on, about, or within or
have been used, generated, stored, transported, disposed of on, or released by
Debtor from any of the property of Debtor, except to the extent in compliance
with Environmental Laws or where such action could not reasonably be expected to
have a Material Adverse Effect. The use which Debtor makes and intends to make
of their respective properties and assets will not result in the use,
generation, storage, transportation, accumulation, disposal, or release of any
Hazardous Material on, in, or from any of their properties or assets, except to
the extent in compliance with Environmental Laws or where such action could not
reasonably be expected to have a Material Adverse Effect;
 
8

 
 
(iv) No Pending or Threatened Actions. To the knowledge of Debtor, neither
Debtor or any of its currently or previously owned or leased property or
operations is subject to any outstanding or threatened order from or agreement
with any Governmental Authority or other Person or subject to any judicial or
docketed administrative proceeding with respect to failure to comply with
Environmental Laws; and
(v) No Conditions. There are no conditions or circumstances associated with the
currently or previously owned or leased property or operations of Debtor that
could reasonably be expected to give rise to any Environmental Liabilities of
Debtor.
(p) Security Interest. Debtor has and will have at all times full right, power
and authority to grant a security interest in the Collateral to Lender in the
manner provided herein, free and clear of any lien, security interest or other
charge or encumbrance other than for the Permitted Encumbrances. This Agreement
creates a legal, valid and binding first priority security interest (subject to
Permitted Encumbrances) in favor of Lender in the Collateral securing the
Indebtedness. Possession by Lender of certain types of Collateral from time to
time or the filing of the financing statements delivered prior hereto or
concurrently herewith by Debtor to Lender will perfect and establish the first
priority of Lender’s security interest hereunder in the Collateral (to the
extent that perfection can be accomplished through the filing of a financing
statement or the possession of such Collateral) other than for the Permitted
Encumbrances.
(q) Location. Debtor’s chief executive office and the office where the records
concerning the Collateral are kept are at its address set forth on the signature
page hereof.
7. Affirmative Covenants. Until all Indebtedness is indefeasibly paid or
performed, Debtor agrees and covenants as follows:
(a) Payment of Obligations. Debtor will pay its obligations, including tax
liabilities, that, if not paid, could become a lien on any of its property,
before the same shall become delinquent or in default, except where (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, and (ii) Debtor has set aside on its books adequate reserves with
respect thereto in accordance with GAAP.
(b) Maintenance and Conduct of Business. Debtor will (i) keep, maintain and
preserve all property (tangible and intangible) material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted,
(ii) do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence and the rights, licenses, permits,
privileges, agreements and franchises material to the conduct of its business,
and (iii) engage in an efficient and economical manner in a business of the same
general type and within Debtor’s powers under Constituent Documents.
(c) Books and Records; Inspection Rights. Debtor will keep proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities. Debtor
will permit any representatives designated by Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.
(d) Insurance. Debtor will maintain insurance, including but not limited to,
fire insurance, comprehensive property damage, public liability, worker’s
compensation, business interruption and other insurance deemed reasonably
necessary by Lender. Debtor will, at its own expense, maintain insurance with
respect to all Collateral in such amounts, against such risks, in such form and
with such insurers, as shall be satisfactory to Lender from time to time. Each
policy of insurance maintained by Debtor shall (i) name Debtor and Lender as
insured parties thereunder (without any representation or warranty by or
obligation upon Lender) as their interests may appear, (ii) contain the
agreement by the insurer that any loss thereunder shall be payable to Lender
notwithstanding any action, inaction or breach of representation or warranty by
Debtor, and (iii) provide prior written notice of cancellation or of lapse shall
be given to Lender by the insurer in accordance with the insurer’s commercial
practices as adopted from time to time. Debtor will deliver to Lender original
or duplicate policies of such insurance. Debtor will also, at the request of
Lender, duly execute and deliver instruments of assignment of such insurance
policies and cause the respective insurers to acknowledge notice of such
assignment. All insurance payments in respect of loss of or damage to any
Collateral shall be paid to Lender and applied by Lender in accordance with the
Loan Documents, provided, however, that so long as no Default exists, Debtor may
use such insurance payments for the repair or replacement of such lost or
damaged property.
 
9

 
 
(e) Compliance with Laws. Debtor will comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
(f) Compliance with Agreements. Debtor will comply, in all material respects
with all material agreements, contracts, and instruments binding on it or
affecting its properties, assets or business.
(g) Notices of Material Events. Debtor will furnish to Lender prompt written
notice of the following:
(i) the occurrence of any Default;
(ii) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against any Obligor that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;
and
(iii) any and all material adverse changes in any Obligor’s financial condition
and all claims made against any Obligor that could materially affect the
financial condition of such Obligor.
Each notice delivered under this Section shall be accompanied by a statement of
an officer of Debtor setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.
(h) Ownership and Liens. Debtor will maintain good and indefeasible title to the
Collateral free and clear of all liens, security interests, encumbrances or
adverse claims, except for Permitted Encumbrances. Debtor will cause any
financing statement or other security instrument with respect to the Collateral
to be terminated, except for Permitted Encumbrances. Debtor will defend at its
expense Lender’s right, title and security interest in and to the Collateral
against the claims of any third party.
(i) Accounts and General Intangibles. Debtor will, except as otherwise provided
herein, collect, at Debtor’s own expense, all amounts due or to become due under
each of the accounts and general intangibles. In connection with such
collections, Debtor may and, at Lender’s direction, will take such action not
otherwise forbidden herein as Debtor or Lender may deem reasonably necessary or
advisable to enforce collection or performance of each of the accounts and
general intangibles. Debtor will also duly perform and cause to be performed all
of its material obligations with respect to the goods or services, the sale or
lease or rendition of which gave rise or will give rise to each account and all
of its obligations to be performed under or with respect to the general
intangibles. Debtor also covenants and agrees to take any action and/or execute
any documents that Lender may reasonably request in order to comply with law
relating to the assignment of the accounts.
(j) Chattel Paper, Documents and Instruments. Debtor will take such action as
may be reasonably requested by Lender in order to cause any chattel paper,
documents or instruments to be valid and enforceable and will cause all chattel
paper, and instruments to have only one original counterpart. Upon request by
Lender, Debtor will deliver to Lender all originals of chattel paper, documents
or instruments and unless such request is made, Debtor will not deliver
possession of such chattel paper, documents or instruments to any Person and
will mark all chattel paper, documents or instruments with a legend indicating
that such chattel paper, document or instrument is subject to the security
interest granted hereunder.
 
10

 
 
(k) Waivers and Consents Relating to Real Property Interests. Upon the request
of Lender, Debtor shall cause each mortgagee of real property owned by Debtor
and each landlord of real property leased by Debtor to execute and deliver
agreements satisfactory in form and substance to Lender by which such mortgagee
or landlord (i) waives or subordinates any rights it may have in the Collateral,
or (ii) consents to the mortgage or other encumbrance of Debtor’s interest in
such real property.
8. Negative Covenants. Until all Indebtedness is indefeasibly paid or performed,
each Obligor agrees and covenants as follows:
(a) Fundamental Change. Obligors will not (i) make any material change in the
nature of its business as carried on as of the Effective Date, (ii) amend or
permit the amendment of any of its Constituent Documents, (iii) liquidate, merge
or consolidate with or into any other Person, (iv) make a change in
organizational structure or the jurisdiction in which it is organized, or
(v) permit any change in any Obligor’s legal name, or the state of Obligor’s
organization, to another jurisdiction.
(b) Debt. Debtor shall not create, incur, assume or permit to exist any Debt
except for the following (“Permitted Debt”):
(i) The Indebtedness and any other obligation or liability owing to Lender;
(ii) Trade payables or similar obligations from time to time incurred in the
ordinary course of business other than for borrowed money; and
(iii) With Lender’s prior written consent, Debt payable to holders of equity
interests in Debtor that is fully subordinated to the payment of the
Indebtedness under a written subordination agreement acceptable to Lender in its
sole discretion (“Subordinate Debt”).
(c) OTHER CHANGES. DEBTOR WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER,
(i) CREATE, INCUR OR ASSUME INDEBTEDNESS FOR BORROWED MONEY, INCLUDING CAPITAL
LEASES, OTHER THAN INDEBTEDNESS EXPRESSLY PERMITTED BY THE LOAN DOCUMENTS,
(ii) SELL, TRANSFER, MORTGAGE, ASSIGN, PLEDGE, LEASE (OTHER THAN IN THE ORDINARY
COURSE OF BUSINESS), GRANT A SECURITY INTEREST IN OR ENCUMBER ANY OF DEBTOR’S
ASSETS (EXCEPT AS EXPRESSLY PERMITTED BY THE LOAN DOCUMENTS), OR (iii) SELL ANY
OF DEBTOR’S ACCOUNTS, EXCEPT TO LENDER.
(d) Dividends or Distributions. Debtor will not declare or pay any dividends or
distributions on any equity interest of Debtor to any Person.
(e) Change In Control. Obligors shall not permit any change in Control of any
Obligor.
(f) Impairment of Security Interest. Debtor will not take any action that would
in any manner impair the enforceability of Lender’s security interest in any
Collateral.
(g) Compromise of Collateral. Debtor will not adjust, settle, compromise, amend
or modify any Collateral, except an adjustment, settlement, compromise,
amendment or modification in good faith and in the ordinary course of business;
provided, however, this exception shall terminate following written notice from
Lender upon the occurrence and during the continuation of an Event of Default.
Debtor shall provide to Lender such information concerning (i) any adjustment,
settlement, compromise, amendment or modification of any Collateral, and
(ii) any claim asserted by any account debtor for credit, allowance, adjustment,
dispute, setoff or counterclaim, as Lender may reasonably request from time to
time.
 
11

 
 
9. Reporting Requirements. Until all Indebtedness is indefeasibly paid and
satisfied, and Lender has no further commitment to lend under the Credit
Facility, Debtor agrees and covenants that it will furnish or cause to be
furnished the following.
(a) Notice of Default and Events of Default. As soon as possible and in any
event within FIVE (5) Business Days after the occurrence of each Default, a
written notice setting forth the details of such Default and the action which is
proposed to be taken by Debtor with respect thereto.
(b) General Information. Debtor shall promptly deliver such other information
concerning any Obligor as Lender may request.
10. Rights of Lender. Lender shall have the rights contained in this Section at
all times that this Agreement is effective.
(a) Financing Statements. Debtor hereby authorizes Lender to file one or more
financing or continuation statements, and amendments thereto, relating to the
Collateral. Debtor hereby irrevocably authorizes Lender at any time and from
time to time to file in any Code jurisdiction any initial financing statements
and amendments thereto that (i) indicate the Collateral (1) as all assets of
Debtor or words of similar effect; regardless of whether any particular asset
comprised in the Collateral falls within the scope of Article 9 of the Code, or
(2) as being of an equal or lesser scope or with greater detail, and (ii)
contain any other information required by Article 9 of the Code for the
sufficiency or filing office acceptance of any financing statement or amendment.
(b) Power of Attorney. Each Obligor hereby irrevocably appoints Lender as such
Obligor’s attorney-in-fact, such power of attorney being coupled with an
interest, with full authority in the place and stead of such Obligor and in the
name of such Obligor or otherwise, from time to time following the occurrence
and during the continuation of an Event of Default in Lender’s reasonable
discretion, to take any action and to execute any instrument which Lender may
deem necessary or appropriate to accomplish the purposes of this Agreement,
including without limitation: (i) to obtain and adjust insurance required by
Lender hereunder; (ii) to demand, collect, sue for, recover, compound, receive
and give acquittance and receipts for moneys due and to become due under or in
respect of the Collateral; (iii) to receive, endorse and collect any drafts or
other instruments, documents and chattel paper in connection with clause (i) or
(ii) above; (iv) to file any claims or take any action or institute any
proceedings which Lender may deem necessary or appropriate for the collection
and/or preservation of the Collateral or otherwise to enforce the rights of
Lender with respect to the Collateral; and (v) to act on such Obligor’s behalf
as permitted by any other Loan Document.
(c) Performance by Lender. If any Obligor fails to perform any agreement or
obligation provided for in any Loan Document, Lender may itself perform, or
cause performance of, such agreement or obligation, and the expenses of Lender
incurred in connection therewith shall be a part of the Indebtedness, secured by
the Collateral and payable by Debtor on demand.
(d) Debtor’s Receipt of Proceeds. Upon the occurrence and during the
continuation of an Event of Default, all amounts and proceeds (including
instruments and writings) received by Debtor in respect of the Collateral shall
be received in trust for the benefit of Lender hereunder and, upon the written
request of Lender, shall be segregated from other property of Debtor and shall
be forthwith delivered to Lender in the same form as so received (with any
necessary endorsement) and applied to the Indebtedness in accordance with the
Loan Documents.
(e) Notification of Account Debtors. Lender may at its reasonable discretion
from time to time during the continuation of an Event of Default notify any or
all obligors under any accounts (i) of Lender’s security interest in such
accounts or general intangibles and direct such obligors to make payment of all
amounts due or to become due to Debtor thereunder directly to Lender, and
(ii) to verify the accounts with such obligors. Lender shall have the right, at
the expense of Debtor, to enforce collection of any such accounts and to adjust,
settle or compromise the amount or payment thereof, in the same manner and to
the same extent as Debtor.
 
12

 
 
11. Events of Default. Each of the following shall constitute an “Event of
Default” under this Agreement:
(a) Payment Default. The failure, refusal or neglect of Debtor to pay when due
any part of the principal of, or interest on the Indebtedness owing to Lender by
Debtor or any other indebtedness or obligations due and owing from Debtor to
Lender under the Loan Documents from time to time and such failure, refusal or
neglect shall continue unremedied for a period of TEN (10) days from the date
such payment is due.
(b) Performance or Warranty Default. Except as otherwise provided in this
Agreement, the failure of any Obligor to timely and properly observe, keep or
perform any covenant, agreement, warranty or condition required herein or in any
of the other Loan Documents or any other agreement with Lender, provided that,
if such Default is curable but is not cured within FIVE (5) Business Days
following written notice from Lender to such Obligor, then it shall be an Event
of Default, except that, if (i) such curable Default cannot be cured within FIVE
(5) Business Days, (ii) such Obligor has, within such period, taken such actions
as deemed reasonably necessary and appropriate by Lender to cure such curable
Default, and (iii) such Obligor shall continue to diligently pursue such
actions, then such cure period shall be extended for a period of THIRTY (30)
days.
(c) Representations. Any representation contained herein or in any of the other
Loan Documents made by an Obligor is false, misleading or erroneous in any
material respect when made or when deemed to have been made.
(d) Insolvency. If any Obligor (i) becomes insolvent, or makes a transfer in
fraud of creditors, or makes an assignment for the benefit of creditors, or
admits in writing its inability to pay its debts as they become due;
(ii) generally is not paying its debts as such debts become due; (iii) has a
receiver, trustee or custodian appointed for, or take possession of, all or
substantially all of its assets, either in a proceeding brought by it or in a
proceeding brought against it and such appointment is not discharged or such
possession is not terminated within SIXTY (60) days after the effective date
thereof or it consents to or acquiesces in such appointment or possession;
(iv) files a petition for relief under the United States Bankruptcy Code or any
other present or future federal or state insolvency, Bankruptcy or similar laws
(all of the foregoing hereinafter collectively called “Applicable Bankruptcy
Law”) or an involuntary petition for relief is filed against it under any
Applicable Bankruptcy Law and such involuntary petition is not dismissed within
SIXTY (60) days after the filing thereof, or an order for relief naming it is
entered under any Applicable Bankruptcy Law, or any composition, rearrangement,
extension, reorganization or other relief of debtors now or hereafter existing
is requested or consented to by it; or (v) fails to have discharged within a
period of SIXTY (60) days any attachment, sequestration or similar writ levied
upon any property of it.
(e) Judgment. The entry of any judgment against any Obligor or the issuance or
entry of any attachments or other liens against any of the property of such
Obligor for an amount in excess of ONE HUNDRED THOUSAND AND NO/100 DOLLARS
($100,000.00) (individually or in the aggregate) if uninsured, undischarged,
unbonded or undismissed on the date on which such judgment could be executed
upon.
(f) Action Against Collateral. The Collateral or any portion thereof is taken on
execution or other process of law in any action.
(g) Change in Control. A change in Control of any Obligor shall occur.
(h) Death or Incompetence of an Obligor; Dissolution of Certain Person. Any
Obligor that is (i) a natural Person shall have died or have been declared
incompetent by a court of proper jurisdiction, or (ii) not a natural Person
shall have been dissolved, liquidated, or merged or consolidated with or into
any other Person without the prior written consent of Lender, provided, however,
the death or legal incapacity of any Obligor that is a natural person shall not
be an Event of Default if, within THIRTY (30) days of the date of such death or
incapacity, the representative or legal guardian of such Obligor or Obligor’s
estate affirms in writing (which instrument shall be in form and substance
satisfactory to Lender) (1) the obligations of such Obligor’s estate pursuant to
the Loan Documents, and (2) that no distributions shall be made from such estate
without the prior written consent of Lender.
 
13

 
 
(i) Action of Lien Holder. The holder of any lien or security interest on the
Collateral (without hereby implying the consent of Lender to the existence or
creation of any such lien or security interest on the Collateral), declares a
default thereunder or institutes foreclosure or other proceedings for the
enforcement of its remedies thereunder.
(j) Material Adverse Effect. Any event shall have occurred or is continuing
which shall have had a Material Adverse Effect.
(k) Transfer of the Property. Title to all or any part of the Property (other
than obsolete or worn personal property replaced by adequate substitutes of
equal or greater value than the replaced items when new) shall become vested in
any party other than Debtor or a permitted assignee, whether by operation of law
or otherwise.
(l) Abandonment. Debtor abandons or vacates any of the Property.
(m) Deterioration. Lender reasonably determines that the condition of the
Property has materially deteriorated.
(n) Loan Documents. (i) The Loan Documents shall at any time after their
execution and delivery and for any reason cease (1) to create a valid and
perfected first priority security interest in and to the Collateral; or (2) to
be in full force and effect or shall be declared null and void, or (ii) the
validity of enforceability the Loan Documents shall be contested by any Obligor
or any other Person party thereto or any Obligor shall deny it has any further
liability or obligation under the Loan Documents.
(o) Cross-Defaults. Reference is made to Section 14 below for certain
cross-defaults hereunder.
Nothing contained in this Agreement shall be construed to limit the events of
default enumerated in any of the other Loan Documents and all such events of
default shall be cumulative.
12. Remedies and Related Rights. If an Event of Default shall have occurred and
be continuing, and without limiting any other rights and remedies provided
herein, under any of the Loan Documents or otherwise available to Lender, Lender
may exercise one or more of the rights and remedies provided in this Section.
(a) Remedies. Upon the occurrence of any one or more of the foregoing Events of
Default, the entire unpaid balance of principal of the Note, together with all
accrued but unpaid interest thereon, and all other Indebtedness owing to Lender
by Debtor at such time shall, at the option of Lender, become immediately due
and payable without further notice, demand, presentation, notice of dishonor,
notice of intent to accelerate, notice of acceleration, protest or notice of
protest of any kind, all of which are expressly waived by Debtor, provided,
however, concurrently and automatically with the occurrence of an Event of
Default under Section 12(e) further advances under the Loan Documents shall
automatically cease, the Indebtedness at such time shall, without any action by
Lender, become due and payable, without further notice, demand, presentation,
notice of dishonor, notice of acceleration, notice of intent to accelerate,
protest or notice of protest of any kind, all of which are expressly waived by
Debtor. All rights and remedies of Lender set forth in this Agreement and in any
of the other Loan Documents may also be exercised by Lender, at its option to be
exercised in its sole discretion, upon the occurrence of an Event of Default,
and not in substitution or diminution of any rights now or hereafter held by
Lender under the terms of any other agreement.
 
14

 
 
(b) Other Remedies. Upon the occurrence of any one or more of the foregoing
Events of Default, Lender may from time to time at its discretion, without
limitation and without notice except as expressly provided in any of the Loan
Documents:
(i) Exercise in respect of the Collateral all the rights and remedies of a
secured party under the Code (whether or not the Code applies to the affected
Collateral);
(ii) Require Debtor to, and Debtor hereby agrees that it will at its expense and
upon request of Lender, assemble the Collateral as directed by Lender and make
it available to Lender at a place to be designated by Lender which is reasonably
convenient to both parties;
(iii) Reduce its claim to judgment or foreclose or otherwise enforce, in whole
or in part, the security interest granted hereunder by any available judicial
procedure;
(iv) Sell or otherwise dispose of, at its office, on the premises of Debtor or
elsewhere, the Collateral, as a unit or in parcels, by public or private
proceedings, and by way of one or more contracts (it being agreed that the sale
or other disposition of any part of the Collateral shall not exhaust Lender’s
power of sale, but sales or other dispositions may be made from time to time
until all of the Collateral has been sold or disposed of or until the
Indebtedness has been paid and performed in full), and at any such sale or other
disposition it shall not be necessary to exhibit any of the Collateral;
(v) Buy the Collateral, or any portion thereof, at any public sale;
(vi) Buy the Collateral, or any portion thereof, at any private sale if the
Collateral is of a type customarily sold in a recognized market or is of a type
which is the subject of widely distributed standard price quotations;
(vii) Apply for the appointment of a receiver for the Collateral, and Debtor
hereby consents to any such appointment; and
(viii) At its option, retain the Collateral in satisfaction of the Indebtedness
whenever the circumstances are such that Lender is entitled to do so under the
Code or otherwise.
Debtor agrees that in the event Debtor is entitled to receive any notice under
the Code, as it exists in the state governing any such notice, of the sale or
other disposition of any Collateral, reasonable notice shall be deemed given
when such notice is deposited in a depository receptacle under the care and
custody of the United States Postal Service, postage prepaid, at Debtor’s
address set forth on the signature page hereof, TEN (10) days prior to the date
of any public sale, or after which a private sale, of any of such Collateral is
to be held. Lender shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. Lender may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.
(c) Application of Proceeds. If any Event of Default shall have occurred and is
continuing, Lender may at its discretion apply or use any cash held by Lender as
Collateral, and any cash proceeds received by Lender in respect of any sale or
other disposition of, collection from, or other realization upon, all or any
part of the Collateral as follows in such order and manner as Lender may elect:
(i) to the repayment or reimbursement of the reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
incurred by Lender in connection with (1) the administration of the Loan
Documents, (2) the custody, preservation, use or operation of, or the sale of,
collection from, or other realization upon, the Collateral, and (3) the exercise
or enforcement of any of the rights and remedies of Lender hereunder;
 
15

 
 
(ii) to the payment or other satisfaction of any liens and other encumbrances
upon the Collateral;
(iii) to the satisfaction of the Indebtedness;
(iv) by holding such cash and proceeds as Collateral;
(v) to the payment of any other amounts required by applicable law; and
(vi) by delivery to Debtor or any other party lawfully entitled to receive such
cash or proceeds whether by direction of a court of competent jurisdiction or
otherwise.
(d) License. Lender is hereby granted a license or other right to use, following
the occurrence and during the continuance of an Event of Default, without
charge, Debtor’s labels, patents, copyrights, rights of use of any name, trade
secrets, trade names, trademarks, service marks, customer lists and advertising
matter, or any property of a similar nature, as it pertains to the Collateral,
in completing production of, advertising for sale, and selling any Collateral,
and, following the occurrence and during the continuance of an Event of Default,
Debtor’s rights under all licenses and all franchise agreements shall inure to
Lender’s benefit. In addition, Debtor hereby irrevocably agrees that Lender may,
following the occurrence and during the continuance of an Event of Default, sell
any of Debtor’s inventory directly to any Person, including without limitation
Persons who have previously purchased Debtor’s inventory from Debtor and in
connection with any such sale or other enforcement of Lender’s rights under this
Agreement, may sell inventory which bears any trademark owned by or licensed to
Debtor and any inventory that is covered by any copyright owned by or licensed
to Debtor and Lender may finish any work in process and affix any trademark
owned by or licensed to Debtor and sell such inventory as provided herein.
(e) Deficiency. In the event that the proceeds of any sale of, collection from,
or other realization upon, all or any part of the Collateral by Lender are
insufficient to pay all amounts to which Lender is legally entitled, each
Obligor (unless otherwise provided) shall be liable for the deficiency, together
with interest thereon as provided in the Loan Documents.
(f) Non-Judicial Remedies. In granting to Lender the power to enforce its rights
hereunder without prior judicial process or judicial hearing, Debtor expressly
waives, renounces and knowingly relinquishes any legal right which might
otherwise require Lender to enforce its rights by judicial process. Debtor
recognizes and concedes that non-judicial remedies are consistent with the usage
of trade, are responsive to commercial necessity and are the result of a bargain
at arm’s length.
(g) Use and Possession of Certain Premises. Upon the occurrence of an Event of
Default, Lender shall be entitled to occupy and use any premises owned or leased
by any Obligor where any of the Collateral or any records relating to the
Collateral are located until the Indebtedness is paid or the Collateral is
removed therefrom, whichever first occurs, without any obligation to pay such
Obligor for such use and occupancy.
(h) Other Recourse. Each Obligor waives any right to require Lender to proceed
against any third party, exhaust any Collateral or other security for the
Indebtedness, or to have any third party joined with Debtor in any suit arising
out of the Indebtedness or any of the Loan Documents, or pursue any other remedy
available to Lender. Each Obligor further waives any and all notice of
acceptance of this Agreement and of the creation, modification, rearrangement,
renewal or extension of the Indebtedness. Each Obligor further waives any
defense arising by reason of any disability or other defense of any third party
or by reason of the cessation from any cause whatsoever of the liability of any
third party. Until all of the Indebtedness shall have been paid in full, Obligor
shall have no right of subrogation and each Obligor waives the right to enforce
any remedy which Lender has or may hereafter have against any third party, and
waives any benefit of and any right to participate in any other security
whatsoever now or hereafter held by Lender. Each Obligor authorizes Lender, and
without notice or demand and without any reservation of rights against such
Obligor and without affecting such Obligor’s liability hereunder or on the
Indebtedness to (i) take or hold any other property of any type from any third
party as security for the Indebtedness, and exchange, enforce, waive and release
any or all of such other property, (ii) apply such other property and direct the
order or manner of sale thereof as Lender may in its discretion determine,
(iii) renew, extend, accelerate, modify, compromise, settle or release any of
the Indebtedness or other security for the Indebtedness, (iv) waive, enforce or
modify any of the provisions of any of the Loan Documents executed by any third
party, and (v) release or substitute any third party.
 
16

 
 
(i) No Waiver; Cumulative Remedies. No failure on the part of Lender to exercise
and no delay in exercising, and no course of dealing with respect to, any right,
power, or privilege under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power, or privilege under
this Agreement preclude any other or further exercise thereof or the exercise of
any other right, power, or privilege. The rights and remedies provided for in
this Agreement and the other Loan Documents are cumulative and not exclusive of
any rights and remedies provided by law.
(j) Equitable Relief. Debtor recognizes that in the event Debtor fails to pay,
perform, observe, or discharge any or all of the Indebtedness, any remedy at law
may prove to be inadequate relief to Lender. Debtor therefore agrees that
Lender, if Lender so requests, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.
13. Indemnity. Debtor hereby indemnifies and agrees to hold harmless Lender, and
its officers, directors, employees, agents and representatives (each an
“Indemnified Person”) from and against any and all liabilities, obligations,
claims, losses, damages, penalties, actions, judgments, suits, costs, expenses
or disbursements of any kind or nature (collectively, the “Claims”) which may be
imposed on, incurred by, or asserted against, any Indemnified Person arising in
connection with the Loan Documents, the Indebtedness or the Collateral
(including without limitation, the enforcement of the Loan Documents and the
defense of any Indemnified Person’s actions and/or inactions in connection with
the Loan Documents). WITHOUT LIMITATION, THE FOREGOING INDEMNITIES SHALL APPLY
TO EACH INDEMNIFIED PERSON WITH RESPECT TO ANY CLAIMS WHICH IN WHOLE OR IN PART
ARE CAUSED BY OR ARISE OUT OF THE NEGLIGENCE OF SUCH INDEMNIFIED PERSON, EXCEPT
TO THE LIMITED EXTENT THE CLAIMS AGAINST AN INDEMNIFIED PERSON ARE PROXIMATELY
CAUSED BY SUCH INDEMNIFIED PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. If
Debtor or any third party ever alleges such gross negligence or willful
misconduct by any Indemnified Person, the indemnification provided for in this
Section shall nonetheless be paid upon demand, subject to later adjustment or
reimbursement, until such time as (a) a court of competent jurisdiction enters a
final judgment as to the extent and effect of the alleged gross negligence or
willful misconduct, or (b) Lender has expressly agreed in writing with Debtor
that such Claim is proximately caused by such Indemnified Person’s gross
negligence or willful misconduct. The indemnification provided for in this
Section shall survive the termination of this Agreement and shall extend and
continue to benefit each individual or entity that is or has at any time been an
Indemnified Person hereunder.
14. Limitation of Liability. Neither Lender nor any officer, director, employee,
attorney, or agent of Lender shall have any liability with respect to, and
Debtor hereby waives, releases, and agrees not to sue any of them upon, any
claim for any special, indirect, incidental, or consequential damages suffered
or incurred by Debtor in connection with, arising out of, or in any way related
to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or any of the other Loan Documents.
Debtor hereby waives, releases, and agrees not to sue Lender or any of Lender’s
Affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or any of the other Loan Documents.
15. Lender not Fiduciary. The relationship between Obligors and Lender is solely
that of debtor and creditor, and Lender has no fiduciary or other special
relationship with any Obligor, and no term or condition of any of the Loan
Documents shall be construed so as to deem the relationship between any Obligor
and Lender to be other than that of debtor and creditor.
16. Waiver and Agreement. Neither the failure nor any delay on the part of
Lender to exercise any right, power or privilege herein or under any of the
other Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
No waiver of any provision in this Agreement or in any of the other Loan
Documents and no departure by any Obligor therefrom shall be effective unless
the same shall be in writing and signed by Lender, and then shall be effective
only in the specific instance and for the purpose for which given and to the
extent specified in such writing. No modification or amendment to this Agreement
or to any of the other Loan Documents shall be valid or effective unless the
same is signed by the party against whom it is sought to be enforced.
 
17

 
 
17. Benefits. This Agreement shall be binding upon and inure to the benefit of
Lender and Obligors, and their respective heirs, personal representatives,
successors and assigns, provided, however, that no Obligor may, without the
prior written consent of Lender, assign any rights, powers, duties or
obligations under this Agreement or any of the other Loan Documents.
18. Notices. All notices or other communications required or permitted to be
given pursuant to this Agreement or the other Loan Documents (unless otherwise
expressly stated therein) shall be in writing and shall be considered as
properly given if (a) mailed by first class United States mail, postage prepaid,
registered or certified with return receipt requested, (b) by delivering same in
person to the intended addressee, or (c) by delivery to an independent third
party commercial delivery service for same day or next day delivery and
providing for evidence of receipt at the office of the intended addressee. 
Notice so mailed shall be effective upon its deposit with the United States
Postal Service or any successor thereto; notice sent by such a commercial
delivery service shall be effective upon delivery to such commercial delivery
service; notice given by personal delivery shall be effective only if and when
received by the addressee; and notice given by other means shall be effective
only if and when received at the office or designated place or machine of the
intended addressee. For purposes of notice, the addresses of the parties shall
be as set forth herein; provided, however, that either party shall have the
right to change its address for notice hereunder to any other location within
the continental United States by the giving notice to the other party in the
manner set forth herein.
19. Construction; Venue; Service of Process. The Loan Documents have been
executed and delivered in the State of Texas, shall be governed by and construed
in accordance with the laws of the State of Texas, and shall be performable by
the parties hereto in the county in Texas where Lender’s address set forth on
Lender’s signature page hereof is located (the “Venue Site”). Any action or
proceeding against any Obligor under or in connection with any of the Loan
Documents may be brought in any state or federal court within the Venue Site.
Each Obligor hereby irrevocably (a) submits to the nonexclusive jurisdiction of
such courts, and (b) waives any objection it may now or hereafter have as to the
venue of any such action or proceeding brought in any such court or that any
such court is an inconvenient forum. Each Obligor agrees that service of process
upon it may be made by certified or registered mail, return receipt requested,
at its address specified or determined in accordance with the provisions of this
Agreement. Nothing in any of the other Loan Documents shall affect the right of
Lender to serve process in any other manner permitted by law or shall limit the
right of Lender to bring any action or proceeding against any Obligor or with
respect to any of its property in courts in other jurisdictions. Any action or
proceeding by any Obligor against Lender shall be brought only in a court
located in the Venue Site.
20. Invalid Provisions. If any provision of the Loan Documents is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable and the remaining provisions of the Loan Documents
shall remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance.
21. Expenses. Debtor shall pay all reasonable costs and expenses (including,
without limitation, reasonable attorneys’ fees) in connection with (a) the
drafting and execution of the Loan Documents and the transactions contemplated
therein, (b) any action required in the course of administration of the
Indebtedness and obligations evidenced by the Loan Documents, and (c) any action
in the enforcement of Lender’s rights upon the occurrence of an Event of
Default.
 
18

 
 
22. Participation of the Lender. Debtor agrees that Lender may, at its option,
sell interests in the Loan and its rights under this Agreement to a financial
institution or institutions and, in connection with each such sale, Lender may
disclose any financial and other information available to Lender concerning
Debtor to each prospective purchaser subject to obtaining a confidentiality
agreement with each prospective purchaser prior to disclosing Debtor’s
confidential information.
23. Conflicts. Except as otherwise expressly provided in the Note, in the event
any term or provision of this Agreement is inconsistent with or conflicts with
any provision of the other Loan Documents, the terms and provisions contained in
this Agreement shall be controlling.
24. Counterparts. The Loan Documents may be separately executed in any number of
counterparts, each of which shall be an original, but all of which, taken
together, shall be deemed to constitute one and the same instrument.
25. Survival. All representations and warranties made in the Loan Documents or
in any document, statement, or certificate furnished in connection with this
Agreement shall survive the execution and delivery of the Loan Documents, and no
investigation by Lender or any closing shall affect the representations and
warranties or the right of Lender to rely upon them.
26. Waiver of Right to Trial by Jury. THE PARTIES HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING, OR COUNTERCLAIM THAT RELATES TO OR ARISES OUT OF THE LOAN DOCUMENTS
OR THE ACTS OR FAILURE TO ACT OF OR BY LENDER IN THE ENFORCEMENT OF ANY OF THE
TERMS OR PROVISIONS OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.
27. Notice of Right to Receive a Copy of Appraisal. If the Indebtedness is
secured by a lien in real property, Debtor has a right to receive a copy of the
appraisal report used in connection with the Loan. If Debtor would like to
receive a copy, Debtor must contact Lender at the address set forth herein and
request a copy of the appraisal report. Lender must receive such a request from
Debtor no later than NINETY (90) days the Effective Date.
28. Notice of Final Agreement. It is the intention of each Obligor and Lender
that the following NOTICE OF FINAL AGREEMENT be incorporated by reference into
each of the Loan Documents (as the same may be amended, modified or restated
from time to time). Each Obligor and Lender warrant and represent that the
entire agreement made and existing by or among each Obligor and Lender with
respect to the NOTICE OF FINAL AGREEMENT is and shall be contained within the
Loan Documents, and that no agreements or promises exist or shall exist by or
among, any Obligor and Lender that are not reflected in the Loan Documents.
NOTICE OF FINAL AGREEMENT
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES, AND THE SAME MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
REMAINDER OF PAGE LEFT INTENTIONALLY BLANK
 
19

 
 
AGREED as of the Effective Date.

LENDER:
 
ADDRESS:
 
 
 
LAZARUS ENERGY HOLDINGS, LLC 

 
801 Travis, Suite 2100
 
 
Houston, Texas 77002 By: / s/ JONATHAN PITTS CARROLL, SR.
 
 
Name: Jonathan Pitts Carroll, Sr.
 
 
Title: Member
 
 
 
 
 
 
 
 
DEBTOR:
 
ADDRESS:
 
 
 
BLUE DOLPHIN PIPE LINE COMPANY
 
801 Travis Street, Suite 2100
 
 
Houston, TX 77002
By: BLUE DOLPHIN ENERGY COMPANY
 
 
Its: Sole Shareholder
 
 
 
 
 
By:/s/ TOMMY L. BYRD
 
 
Name: Tommy L. Byrd
 
 
Title: CFO
 
 

 
 
 
20
